Case 1:18-cv-00625-ILG-RER Document 45 Filed 05/06/19 Page 1 of 1 PageID #: 174
 Case l:18-cv-00625-ILG-RER          ^fjj1^^/0
                                                   IN CLERK'S OFFICE
                                               US DISTRICT COURT E.D.N.Y.
                                                    MAY 0 6 2019       *
    UNITED STATES DISTRICT COURT         , nFFICE
    EASTERN DISTRICT OF NEW YORK BROOKLYN urnv/i-
                                                             X

    TURN ON PRODUCTS, INC.,                                            Action No. 1^cv-00625 (ILG)
                                                                 (RER)
                                      %
                              Plaintiff,
                                                                 ORDER AND STIPULATION OF
                                                                 SETTLEMENT

    ALMOST FAMOUS APPAREL LLC, dba ALMOST
    FAMOUS LA, dba ALMOST FAMOUS LOS
    ANGELES, and GARY GUZMAN,

                              Defendants.



                It is hereby stipulated by and between Plaintiff Turn On Products, Inc., through its
    undersigned counsel, and Defendants that this action is settled. Therefore, it is ordered by the
    Court that this action is discontinued without costs and without prejudice to the right to reopen
    the action if settlement is not consummated.

    DATED: May^, 2019

    SILLS CUMMIS & GROSS P.C.
    Counsel for Plaintiff Turn On Products, Inc.


   Ilaria Maggioni
    Kenneth Schachter


    Defendant ALMOST FAMOUS APPAREL LLC, dba ALMOST FAMOUS LA, dba ALMOST
    FAMOUS LOS ANGELES



    By: liary Guzman
   Title: Sole proprietor

    Defendant GA          GUZMAN




   SOpR^RED
   s/I. Leo Glasser, USDJ
   U.S. DISTRICT ^DGE

   5931327 vl
